Citation Nr: 0726640	
Decision Date: 08/24/07    Archive Date: 08/29/07	

DOCKET NO.  04-07 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flat feet 
with a tarsal disorder and arthritic changes. 

2.  Entitlement to service connection for left foot and ankle 
disorders, claimed as secondary to flat feet. 

3.  Entitlement to service connection for left and right knee 
disorders, claimed as secondary to flat feet. 

4.  Entitlement to service connection for low back disorder, 
claimed as secondary to flat feet.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from December 1968 to May 
1970.  

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from multiple rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefits sought on appeal.  In April 2006, the Board returned 
the case for additional development and the case was 
subsequently returned to the Board for further appellate 
review.  

As will be more fully explained below in the REMAND portion 
of this decision, the Board is deferring consideration of the 
issues of service connection for left foot and ankle 
disorders, left and right knee disorders and a low back 
disorder, claimed as secondary to flat feet, pending the 
requested development requested.

Statements from the veteran have raised the issue of clear 
and unmistakable error (CUE) in prior adjudications that 
denied service connection for flat feet.  An August 1974 
rating decision initially considered and denied the veteran's 
claim for service connection for flat feet.  A BVA decision 
dated in February 1986 subsequently addressed the veteran's 
claim for service connection for flat feet on the merits and 
denied that claim.  As such, the August 1974 rating decision 
which addressed the veteran's claim for service connection 
for flat feet on the merits was subsumed by the February 1986 
BVA decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1103, 20.1104; see also Chisem v. Gober, 10 Vet. App. 
526 (1997).

As such, the veteran's statement will be construed as a claim 
of clear and unmistakable error in the February 1986 decision 
and will be the subject of a later, separate decision.  
Donovan v. Gober, 10 Vet. App. 404 (1997); Dittrich v. West, 
11 Vet. App. 10 (1998); Manning v. Principi, 16 Vet. App. 534 
(2002).  




FINDINGS OF FACT

1.  An unappealed September 1994 rating decision most 
recently considered and denied the veteran's claim for 
service connection for flat feet with a tarsal disorder and 
arthritic changes based on the lack of new and material 
evidence to reopen the previously denied claim.

2.  The evidence associated with the claims file subsequent 
to the September 1994 rating decision was not previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision, which continued 
the denial of entitlement to service connection for flat feet 
with a tarsal disorder and arthritic changes, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received after the September 1994 rating 
decision is new and material, and the claim for service 
connection for flat feet with a tarsal disorder and arthritic 
changes is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters to the veteran 
dated in December 2002, March 2003 and April 2006.  While the 
Board acknowledges that these letters are unlikely to satisfy 
the requirements of notification set forth by the United 
States Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1, (2006), since this decision 
reopens the veteran's claim he is not prejudiced by the 
failure to provide him that enhanced notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this portion of his appeal, and in fact, since 
this decision reopens the veteran's previously denied claim, 
no further development of the evidence is necessary for this 
portion of the veteran's appeal.  Although as will be 
explained below in the REMAND portion of this decision, 
additional development is necessary prior to a final decision 
on the merits of the veteran's claim, as opposed to the issue 
now before the Board of whether new and material evidence has 
been submitted to reopen the previously denied claim.  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied to the extent necessary 
for this portion of the veteran's appeal.  

The veteran essentially contends that although he was noted 
to have flat feet upon his entry into service, he was found 
fit for duty and served until medically discharged due to his 
flat feet.  Therefore, he argues that his preexisting flat 
feet chronically worsened or increased in severity during 
service.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation on a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

An August 1974 rating decision initially considered and 
denied the veteran's claim for service connection for flat 
feet.  That rating decision explained that there was no basis 
upon which to grant service connection for the preexisting 
bilateral foot disorder in the absence of trauma to the feet 
while in service.  That rating decision also noted that 
service medical records disclosed that a preexisting foot 
problem caused the veteran to give up playing basketball in 
high school and college.  The veteran was notified of that 
decision and initiated an appeal by filing a Notice of 
Disagreement, but did not file a Substantive Appeal after the 
issuance of a Statement of the Case.  As such, the August 
1974 rating decision is final.  

Rating decisions dated in December 1982 and March 1985 again 
considered and denied the veteran's claim for service 
connection for bilateral flat feet.  Both decisions 
essentially determined that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
veteran was notified of the December 1982 rating decision and 
of his appellate rights but, did not appeal that decision.  
The veteran did initiate an appeal to the BVA from the March 
1985 rating decision.  

In a February 1986 decision, the BVA addressed the veteran's 
claim for service connection on the merits, indicating in the 
decision that the veteran was being afforded a de novo review 
since there had been no prior appellate review.  In denying 
the veteran's claim, the Board found that a bilateral flat 
foot condition which preexisted service did not undergo an 
increase in severity during the veteran's period of active 
service beyond the normal progression of the condition.  

A September 1994 rating decision addressed whether new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for a foot disorder, then 
described as flat feet with a tarsal condition and arthritic 
changes.  That rating decision denied the veteran's claim and 
the veteran was notified of that decision and of his 
appellate rights by way of a letter dated in October 1994.  
An appeal was not filed and the September 1994 rating 
decision is final.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  



Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

The evidence associated with the claim file after the 
September 1994 rating decision consists of statements from 
the veteran, family members and acquaintances; private and VA 
medical records; and records from the Social Security 
Administration.  Two items of evidence in particular are both 
new and material and sufficient to reopen the previously 
denied claim.  

In particular, a statement signed by the veteran's siblings 
relates that the veteran was never forced to leave a 
basketball team in high school or college because of a foot 
disability.  This statement is in direct opposition to 
evidence contained in the veteran's service medical records 
and is not only relevant, but probative of the issue as to 
the severity of any preexisting flat foot disorder.  As 
laypersons, the veteran's siblings are competent to make such 
a report, which is presumed credible for the purpose of 
reopening the claim.  38 C.F.R. § 3.159; see Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

In addition, an October 2003 statement from Charlotte Vang, 
DPM, relates the veteran's service history as reported to her 
by the veteran and specifically states that "the marching 
that was performed [during service] increased the severity of 
the problem."  This opinion is relevant and probative to the 
issue of whether there was any increase in severity during 
service.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the previously denied claim.  
However, the Board is of the opinion that additional 
development is necessary prior to addressing the merits of 
the veteran's claim and will be addressed below.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral flat feet with a tarsal 
disorder and arthritic changes is reopened, and to this 
extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection, 
the Board must address whether the VA's duty to assist has 
been satisfied in order to permit a decision on the merits.  
The veteran has not been afforded a VA examination in 
connection with his claim to address the medical question of 
whether his preexisting flat feet, noted on the service 
entrance physical examination, underwent an increase in 
severity during service, and if so, whether that increase in 
severity represented a chronic worsening of the underlying 
disorder or represented the natural progress of the 
disability.  

While the October 2003 statement from Dr. Vang addresses the 
question, it is not clear whether Dr. Vang had the benefit of 
a review of all medical records contained in the veteran's 
claims file, particularly his service medical records.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). In addition, while Dr. Vang indicated that 
the disability had increased in severity, service connection 
is only permitted if there is an increase in the disability 
during service and such increase in disability is not due to 
the natural progress of the disease.  Dr. Vang did not 
address that aspect of the veteran's claim.  Consequently, 
the Board will request that the veteran's claims file be 
referred to an appropriate physician for review and an 
opinion as to the medical questions presented in this appeal.  

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Since the veteran's other claims for service connection are 
derivative or claimed to be secondary to the claim for 
service connection for flat feet, the Board will defer 
consideration of those issues pending the evidentiary 
development necessary to decide the underlying claim for 
service connection for flat feet.  Accordingly, this case is 
REMANDED for the following action:

1.  The veteran should be invited to 
submit any additional evidence that he 
has in his possession that he desires to 
considered in his current appeal, or to 
identify any evidence he would like the 
RO/AMC to assist him in obtaining.

2.  The veteran's claims file should be 
referred to an appropriate physician for 
review and comment as to whether the 
veteran's preexisting flat feet increased 
in severity during service.  The examiner 
is requested to review service medical 
records contained in the Service 
Department Records Envelope and service 
medical records contained in Volume I of 
the claims file, as well as all other 
pertinent records contained in the claims 
file and offer responses to the following 
questions: (1) Did the veteran's 
preexisting flat feet, noted on the 
service entrance physical examination, 
undergo an increase in severity during 
service?  (2) If the veteran's 
preexisting flat feet underwent an 
increase in severity during service, did 
the increase in severity represent a 
chronic worsening of the underlying 
disability or the natural progress of the 
disability?  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  The RO/AMC should provide the veteran 
a copy of the report and opinion 
requested above and afford him a 
reasonable amount of time to submit 
evidence and/or argument in response.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The RO/AMC's attention is called to the veteran's assertion 
of CUE in the February 1986 BVA decision, for any appropriate 
action and advisement to the veteran as to the proceedings 
for such a motion. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


